


Exhibit 10.36

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE OMISSIONS.

 

EXECUTION COPY

 

SETTLEMENT AGREEMENT

 

BY AND BETWEEN

 

SUPERNUS PHARMACEUTICALS, INC.

 

AND

 

PAR PHARMACEUTICAL COMPANIES, INC.

 

PAR PHARMACEUTICAL, INC.

 

DATED AS OF OCTOBER 14, 2015

 

--------------------------------------------------------------------------------


 

THIS SETTLEMENT AGREEMENT, (this “Settlement Agreement”) is entered into as of
October 14, 2015 (the “Effective Date”) by and between, Supernus
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
Delaware, having offices located at 1550 East Gude Drive, Rockville, Maryland
20850, (“Supernus”), on the one hand, and Par Pharmaceutical Companies, Inc., a
corporation organized and existing under the laws of Delaware, having offices
located at One Ram Ridge Road, Chestnut Ridge, NY 10977 (“Par Cos.”), and Par
Pharmaceutical, Inc., a corporation organized and existing under the laws of
Delaware, having offices located at One Ram Ridge Road, Chestnut Ridge, New York
10977 (“Par Inc.” and together with Par Cos., “Par”), on the other hand. 
Supernus and Par are collectively referred to herein as the “Parties,” or each
individually as a “Party.”

 

R E C I T A L S:

 

WHEREAS, Supernus is the owner of New Drug Application No.  201635, which was
approved by the Food and Drug Administration (“FDA”) for the manufacture and
sale of an extended release topiramate oral capsule product, which Supernus
sells under the trade name Trokendi XR®;

 

WHEREAS, Par Inc. submitted Abbreviated New Drug Application No.  205976
(together with any amendments, or supplements thereto, the “Par ANDA”) to the
FDA under Section 505(j) of the Federal Food, Drug, and Cosmetic Act (codified
at 21 U.S.C.  §355(j)) seeking approval to engage in the manufacture, use, sale,
offer for sale, or importation of an extended release topiramate oral capsule
product that is the subject of the Par ANDA (the “Par Product”);

 

WHEREAS, the filing of the Par ANDA included a “paragraph IV certification”
seeking approval to engage in the manufacture, use and sale of the Par Product
prior to the expiration of United States Patent Nos. 8,298,576 (the “‘576
Patent”), 8,298,580 (the “‘580 Patent”), 8,663,683 (the “‘683 Patent”),
8,877,248 (the “‘248 patent”), 8,889,191 (the “‘191 Patent”), and 8,992,989 (the
“‘989 Patent,” and together with the ‘576 Patent, the ‘580 Patent, the ‘683
Patent, the ‘248 Patent, and the ‘191 Patent, the “Litigated Patents”);

 

WHEREAS, Supernus has prosecuted, and Par has defended, an action for patent
infringement in the United States District Court for the District of New Jersey
(the “Court”) regarding the Par ANDA and the Par Product, which action is
captioned Supernus Pharmaceuticals, Inc. v. Par Pharmaceutical Companies, Inc.,
et. al., (Civil Action No.  2:15-cv- 00326-SDW-SCM) (the “Pending Litigation”);

 

WHEREAS, Supernus and Par wish to settle the Pending Litigation and have reached
an agreement, encompassing the terms and conditions set forth in this Settlement
Agreement together with a License Agreement (the “License Agreement,” attached
hereto as Exhibit A) and an agreed Judgment and Order of Permanent Injunction
with regard to the Pending Litigation (the “Consent Judgment,” attached hereto
as Exhibit B) (with the Settlement Agreement, the License Agreement, and the
Consent Judgment being collectively referred to as the “Settlement Documents”);

 

--------------------------------------------------------------------------------


 

WHEREAS, neither Supernus nor Par have received any consideration from the other
for their entry into this Settlement Agreement other than that which is set
forth in the Settlement Documents; and

 

WHEREAS, the Settlement Documents constitute Par’s and Supernus’ best
independent judgment as to the most convenient, effective and expeditious way to
mutually settle all disputes that have arisen associated with the Par ANDA.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
described herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

 

1.             Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the License Agreement.

 

2.             The Parties consent to the jurisdiction of the Court for the
purposes of the settlement of the Pending Litigation.

 

3.             The Parties agree that the Court has jurisdiction over the
Pending Litigation and over Supernus and Par, and that venue is proper in the
District of New Jersey.

 

4.             Par admits that the Litigated Patents, and all the claims
contained therein, were infringed by the filing of the Par ANDA and, absent a
license from Supernus, would be infringed by the manufacture, use, sale, offer
for sale, or importation of the Par Product in the Territory.  Supernus
acknowledges, and Par avers, that the foregoing admission shall have no estoppel
effect whatsoever in any proceeding the subject matter of which is not the Par
Product.

 

5.             Par admits that the Litigated Patents, and all the claims
contained therein, are valid and enforceable.  Supernus acknowledges, and Par
avers, that the foregoing admission shall have no estoppel effect whatsoever in
any proceeding the subject matter of which is not the Par Product.

 

6.             Par agrees that except as is otherwise expressly provided for in
the License Agreement, it shall not manufacture, use, sell, offer for sale, or
import, directly or indirectly, the Par Product.

 

7.             Par shall not assist a Third Party to manufacture, use, sell,
offer for sale, or import, directly or indirectly, a Generic Equivalent Product
that is sold by such Third Party for use in the Territory.

 

8.             Par represents, warrants, and covenants that it has not granted
or assigned to any Third Party, directly or indirectly, any right or license
under or to the Par ANDA or the Par Product, and that it will not, except in
accordance with the License Agreement, do any of the foregoing (including,
selling, assigning, transferring, or divesting the Par ANDA to a Third Party). 
Supernus represents, warrants, and covenants that Supernus is the sole owner of
the

 

2

--------------------------------------------------------------------------------


 

Litigated Patents, Supernus possesses the sole right to enforce the Litigated
Patents, and Supernus has not granted or assigned, and will not grant or assign,
to any Third Party, directly or indirectly, any right under any of the Litigated
Patents that would allow such Third Party to sue Par for infringement of any of
the Litigated Patents based on Par manufacturing, using, selling, offering for
sale, or importing the Par Product.

 

9.             In consideration of the mutual execution of the Settlement
Documents and the mutual agreement to be legally bound by the terms hereof,
Supernus and Par, with the intention of binding themselves and their respective
predecessors, successors, heirs and assigns, directors, officers, employees and
representatives, hereby fully, finally and irrevocably release and discharge
each other, and their respective predecessors, successors, heirs and assigns,
directors, officers, employers and representatives, from any and all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, liabilities, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, counterclaims, demands, costs, expenses, losses, liens and
obligations, whatsoever, in law or equity, whether known or unknown, and waive
any and all defenses, occurring before or as of the Effective Date related to
the Litigated Patents, including (i) in connection with the Pending Litigation,
(ii) associated with the Par ANDA and Par Product, and including Supernus’
assertion of the Litigated Patents against Par, or (iii) all other claims that
were asserted or could have been asserted in the Pending Litigation.  For
purposes of clarity, nothing herein shall inhibit any Party’s ability to enforce
the terms of the Settlement Documents; or Supernus’ ability to enforce any
patent, including the Litigated Patents against Third Parties; or Par’s ability
to assert counterclaims or defenses of non-infringement, invalidity, or
unenforceability of the Litigated Patents in any proceeding the subject matter
of which is not the Par Product.

 

10.          Supernus and Par each represents and warrants that it has the full
right, authority and power to enter into the Settlement Documents on its own
behalf, and on behalf of its Affiliates, and that the Settlement Documents shall
create and constitute a binding obligation on its part as of the Effective Date.

 

11.          Supernus and Par each will bear its own costs and legal fees for
the Pending Litigation.

 

12.          From the execution of the Settlement Documents, and unless the
Settlement Documents are terminated, neither Party will actively pursue
litigation activities related to the Pending Litigation, except to the extent
required by court order or other Applicable Law.  In consideration of the
benefits of entering into the Settlement Documents, the Parties, through their
respective attorneys, shall, within three (3) Business Days of the Effective
Date, jointly seek that the Court enter the Consent Judgment.  In the event that
the Court should refuse to enter the Consent Judgment, the Parties shall work
together in good faith to modify the Consent Judgment to meet the Court’s
requirements, provided that nothing contained herein shall be deemed to require
a Party to agree to a modification of the Consent Judgment or any other
Settlement Document that materially affects the economic value of the
transactions contemplated hereby.  If despite such good faith efforts the Court
refuses within thirty (30) days of the Effective Date to

 

3

--------------------------------------------------------------------------------


 

enter the Consent Judgment in the Pending Litigation finding that the Litigated
Patents are valid and enforceable and are infringed by the Par Product in the
absence of a license, the Settlement Documents shall be null and void ab initio.

 

13.          The Parties shall submit the Settlement Documents to the Federal
Trade Commission Bureau of Competition (the “Commission”) and the Assistant
Attorney General in charge of the Antitrust Division of the Department of
Justice (the “DOJ”) as soon as practicable following the Effective Date and in
no event later than ten (10) Business Days following the Effective Date.  The
Parties shall use all reasonable efforts to coordinate the making of such
filings, and shall respond promptly to any requests for additional information
made by either of such agencies.  Each Party reserves the right to communicate
with the Commission or the DOJ regarding such filings as it believes
appropriate.  Each Party shall keep the other reasonably informed of such
communications and shall not disclose the confidential information of the other
without such other Party’s consent (not to be unreasonably withheld).  To the
extent that any legal or regulatory issues or barriers arise with respect to the
Settlement Documents, or any subpart thereof, the Parties shall work together in
good faith and use reasonable efforts to modify the Settlement Documents to
overcome any such legal or regulatory issues (including, for example, objections
by the Commission, the DOJ or any applicable court) in a mutually acceptable
fashion, but in no event shall either Party be required to agree to any
modification of the Settlement Documents that materially affects the economic
value of the transactions contemplated hereby.  For purposes of this Settlement
Agreement, “reasonable efforts” shall mean reasonable efforts and commitment of
resources consistent with such Party’s similarly situated products or projects
in order to achieve a stated goal as expeditiously as practical.

 

14.          After entry of the Consent Judgment, the Court shall retain
jurisdiction of the Pending Litigation and over the Parties for purposes of
enforcement of the provisions of the Consent Judgment.

 

15.          This Settlement Agreement shall terminate upon the expiration of
the Litigated Patents and any statutory or regulatory extensions.

 

16.          The Settlement Documents are governed under the provisions of the
following Sections of the License Agreement:  5 (Confidentiality); 11.1 and 11.2
(Notice); 11.3 (Assignment); 11.4 (Amendment); 11.5 (Public Announcement); 11.6
(Merger and Integration); 11.7 (Governing Law); 11.8 (Agreement Costs); 11.9
(Counterparts); 11.10 (Severability); 11.11 (Relationship of the Parties); 11.12
(Construction); 11.13 (Dispute Resolution); 11.14 (Cumulative Rights); 11.15 (No
Third Party Benefit); 11.16 (Further Assurance); and 11.17 (Waiver).

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

[Signature Page to Settlement Agreement Regarding Extended Release Topiramate
Oral

Capsule Product]

 

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed by their authorized representatives as of the Effective
Date.

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Jack Khattar

 

 

 

 

Name:

Jack Khattar

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

PAR PHARMACEUTICAL COMPANIES, INC.

 

 

 

 

By:

/s/ Barry J. Gilman

 

 

 

 

Name:

Barry J. Gilman

 

 

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

PAR PHARMACEUTICAL, INC.

 

 

 

 

By:

/s/ Barry J. Gilman

 

 

 

 

Name:

Barry J. Gilman

 

 

 

 

Title:

Vice President, Legal

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LICENSE AGREEMENT

 

BY AND BETWEEN

 

SUPERNUS PHARMACEUTICALS, INC.

 

AND

 

PAR PHARMACEUTICAL COMPANIES, INC.

 

PAR PHARMACEUTICAL, INC.

 

DATED AS OF OCTOBER 14, 2015

 

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “License Agreement”) is entered into as of
October 14, 2015 (the “Effective Date”) by and between, Supernus
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
Delaware, having offices located at 1550 East Gude Drive, Rockville, Maryland
20850, (“Supernus”), on the one hand, and Par Pharmaceutical Companies, Inc., a
corporation organized and existing under the laws of Delaware, having offices
located at One Ram Ridge Road, Chestnut Ridge, NY 10977 (“Par Cos.”), and Par
Pharmaceutical, Inc., a corporation organized and existing under the laws of
Delaware, having offices located at One Ram Ridge Road, Chestnut Ridge, New York
10977 (“Par Inc.” and together with Par Cos., “Par”), on the other hand.
Supernus and Par are collectively referred to herein as the “Parties,” or each
individually as a “Party.”

 

R E C I T A L S:

 

WHEREAS, Supernus and Par are parties to a certain Settlement Agreement of even
date herewith (the “Settlement Agreement”), pursuant to which Supernus and Par
are settling the Pending Litigation; and

 

WHEREAS, in accordance with the Settlement Agreement, Supernus and Par have
agreed to enter into this License Agreement as part of the Settlement Documents.

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements described herein and in the Settlement Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Definitions.

 

1.1.                            “Accelerated License Date” means the earlier of:
(i) the date of a ** all the ** of the ** and ** a ** with respect to a ** to be
**; or (ii) the date of the ** of a ** following a ** all the ** of the ** and
** the **, which have not been ** or ** pursuant to a **, to be ** by such **.

 

1.2.                            “Affiliate” means, with respect to a Party, a
Person that controls, is controlled by or is under common control with such
Party. For the purposes of this definition, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such Person, whether by
the ownership of fifty percent (50%) or more of the voting interest of such
Person (it being understood that the direct or indirect ownership of a lesser
percentage of such interest shall not necessarily preclude the existence of
control), or by contract or otherwise.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

--------------------------------------------------------------------------------


 

1.3.                            “AG Product” means a product that is not Labeled
with the Trokendi XR® trademark containing the Compound as its sole active
ingredient that is Marketed or supplied under the Supernus NDA, described
therein now or hereafter.

 

1.4.                            “ANDA” means an Abbreviated New Drug Application
to the FDA for approval to Manufacture, and Market a pharmaceutical product in
or for the Territory.

 

1.5.                            “Anticipated License Date” means April 1, 2025.

 

1.6.                            “Applicable Law” means the applicable Laws,
rules, regulations, guidelines and requirements of any Governmental Authority
related to the development, registration, Manufacture, Marketing or importation
of the Par Product in or for the Territory or the performance of either Party’s
obligations under this License Agreement.

 

1.7.                            “At-Risk Launch” means the First Commercial Sale
of a Generic Equivalent Product, other than an Authorized Generic ANDA Product,
preceding a Final Court Decision holding all the claims of the Litigated Patents
asserted and finally adjudicated against the Third Party to be invalid,
unenforceable or not infringed by a Generic Equivalent Product.

 

1.8.                            “At-Risk Launch Date” means the date of an
At-Risk Launch.

 

1.9.                            “At-Risk License Date” means the date, following
an **, which is the earlier of: (i) if ** with a ** a ** for ** and/or ** or **
of the **, the earlier of (x) ** the **, (y) if the ** was ** in an ** , the
date the ** the ** and/or **, and (z) if the ** was ** in ** and the ** the **
and/or ** the ** of (a) ** the date the ** the ** and/or **, and (b) if ** a **
for a ** and/or ** or ** of the ** in an **, the date the ** the ** and/or **;
and (ii) if ** does not ** with a ** a ** for ** and/or ** or ** of the ** the
**; provided, in each case, that the ** which is the subject of the ** continues
to be ** in the ** on such date. Par shall be required to cease Marketing and
Shipping the Par Product contemporaneously with the ** of the ** of the ** in
conformity with Section 2.3 below.

 

1.10.                     “Authorized Generic ANDA Product” means a **
authorized, whether pursuant to a ** or ** , for Marketing pursuant to an
agreement between Supernus and a Third Party. For the avoidance of doubt, if
Supernus enters into an agreement with a Third Party that ** the ** of a ** in
the Territory, and such agreement includes a ** or the like with respect to **
of such **, such ** shall not be considered an ** by virtue of such ** or the
like, provided such ** is no longer being Marketed in the Territory.

 

1.11.                     “Authorized License Date” means the date of the ** of
an ** or an **.

 

1.12.                     “Business Day” means any day other than a Saturday,
Sunday or a day on which banks in New York, New York are authorized or required
by Law to close.

 

1.13.                     “Claim” means any Third Party claim, lawsuit,
investigation, proceeding, regulatory action or other cause of action.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

2

--------------------------------------------------------------------------------


 

1.14.                     “Commercially Reasonable Efforts” means efforts and
diligence in accordance with Par’s reasonable and sound business, legal, medical
and scientific judgment and in accordance with the efforts and resources Par
would use in other aspects of its business that have similar commercial value
and market potential, taking into account the competitiveness of the
marketplace, the business life-cycle, the proprietary position of Par and the
profitability of the pertinent product.

 

1.15.                     “Compound” means topiramate.

 

1.16.                     “Confidential Information” means any scientific,
technical, formulation, process, Manufacturing, clinical, non-clinical,
regulatory, Marketing, financial or commercial information or data relating to
the business, projects, employees or products of either Party and provided by
one Party to the other by written, oral, electronic or other means in connection
with the Settlement Documents.

 

1.17.                     “Consent Judgment” shall have the meaning assigned to
such term in the Settlement Agreement.

 

1.18.                     “Covenant Not to Sue” shall have the meaning assigned
to such term in Section 3.5.

 

1.19.                     “Effective Date” shall have the meaning assigned to
such term in the preamble to this Agreement.

 

1.20.                     “FDA” means the United States Food and Drug
Administration or any successor agency thereof.

 

1.21.                     “Final Court Decision” means a final decision of any
Federal court from which no appeal has been taken or can be taken within the
time permitted therefor (other than a petition to the United States Supreme
Court for a writ of certiorari).

 

1.22.                     “First Commercial Sale” means the Shipment by a Third
Party of commercial quantities of product for immediate commercial sale to major
retail chains, major pharmaceutical wholesalers, or managed care providers in
the Territory, which Supernus determines in good faith to have occurred, based
on independent and reliable information (including information gained from
reliable sources in the trade).

 

1.23.                     “Force Majeure” means any circumstances reasonably
beyond a Party’s control, including, acts of God, civil disorders or commotions,
acts of aggression, terrorism, fire, explosions, floods, drought, war, sabotage,
embargo, utility failures, supplier failures, material shortages, labor
disturbances, a national health emergency, or appropriations of property.

 

1.24.                     “GAAP” means generally accepted accounting principles
in effect in the United States from time to time, consistently applied.

 

1.25.                     “Generic Equivalent Product” means an extended release
oral capsule product containing the Compound as its sole active ingredient which
is submitted to the FDA for

 

3

--------------------------------------------------------------------------------


 

Regulatory Approval pursuant to an ANDA or 505(b)(2) application as a
Therapeutic Equivalent to Trokendi XR®. For clarity, Generic Equivalent Product
shall not include AG Product.

 

1.26.                     “Governmental Authority” means any court, tribunal,
arbitrator, agency, legislative body, commission, official or other
instrumentality of: (i) any government of any country; or (ii) a federal, state,
province, county, city or other political subdivision thereof.

 

1.27.                     “Label” means any Package labeling designed for use
with a product, including the package insert for such product that is approved
by the FDA, and “Labeled” or “Labeling” shall have the correlated meaning.

 

1.28.                     “Launch” means the first Shipment of Par Product by
Par to a Third Party.

 

1.29.                     “Law” or “Laws” means all laws, statutes, rules,
codes, regulations, orders, judgments and ordinances of any Governmental
Authority.

 

1.30.                     “License Agreement” shall have the meaning assigned to
such term in the preamble to this Agreement.

 

1.31.                     “License and Authorization” shall have the meaning
assigned to such term in Section 2.2.

 

1.32.                     “Licensed Patents” means: (i) the Litigated Patents
and any patent that issues as a result of a continuation, continuation-in-part,
divisional, reexamination or reissue thereof; and (ii) any other present or
future U.S., international, or foreign patent owned or controlled by Supernus or
any of its Affiliates which claims cover the Manufacturing, Marketing, Shipping,
using, or importing of the Par Product.

 

1.33.                     “Litigated Patents” shall have the meaning assigned to
such term in the Settlement Agreement.

 

1.34.                     “Losses” means any liabilities, damages, costs or
expenses, including reasonable attorneys’ fees and expert fees, incurred by any
Party that arises from any claim, lawsuit or other action by a Third Party.

 

1.35.                     “Manufacture” means all activities related to the
manufacturing, development and use of a pharmaceutical product, or any
ingredient thereof, including, manufacturing Compound or supplies for
development, manufacturing a product for commercial sale, packaging, in-process
and finished product testing, release of product or any component or ingredient
thereof, quality assurance activities related to manufacturing and release of
product, ongoing stability tests and regulatory activities related to any of the
foregoing, and “Manufactured” or “Manufacturing” shall have the correlated
meaning.

 

1.36.                     “Market” means to distribute, promote, advertise,
market, offer for sale or sell, to a Third Party, and “Marketing” or “Marketed”
shall have the correlated meaning.

 

4

--------------------------------------------------------------------------------


 

1.37.                     “Net Sales” shall equal the ** invoiced for sales of
the Par Product to Third Parties in the Territory ** all **, all as determined
in accordance with ** for other pharmaceutical products and consistent with the
customary practices in the generic pharmaceutical industry in the Territory, **,
and which, as applicable, are actually ** or specifically **, including:

 

1.37.1              ** or other **;

 

1.37.2              ** and ** and any other **, all to the extent ** to the **
and ** and ** in accordance with applicable law (but ** the ** from such **);

 

1.37.3              ** and **;

 

1.37.4              **, including ** (including those on ** following price
changes) and ** for ** or **;

 

1.37.5              **, any other ** actually ** or ** to any person or entity,
including ** and to **, including their **, or to **, in each case that are not
Affiliates of Par, and that are directly attributable to the sale of the Par
Product;

 

1.37.6              **, and like ** that are customary in the industry that are
** from **, and other ** to **; and

 

1.37.7              any ** that Par may incur from any ** purchasing ** pursuant
to a written agreement between Par and **.

 

For the sake of clarity, all such ** represent ** to the ** invoiced for sales
of the Par Product by Par or its Affiliates to Third Parties in the Territory in
accordance with GAAP.

 

1.38.                     “NDA” means a New Drug Application (or equivalent
regulatory mechanism) filed with the FDA pursuant to and under 21 U.S.C. §
355(b) (as amended, supplemented or replaced), together with the FDA’s
implementing rules and regulations.

 

1.39.                     “Orange Book” means the “Approved Drug Products with
Therapeutic Equivalence Evaluations” published by FDA.

 

1.40.                     “Package” means all primary containers, including
bottles, cartons, shipping cases or any other like matter used in packaging or
accompanying a product, and “Packaged” or “Packaging” shall have the correlated
meaning.

 

1.41.                     “Par” shall have the meaning assigned to such term in
the preamble to this Agreement.

 

1.42.                     “Par ANDA” shall mean ANDA No. 205976 (together with
any amendments, supplements, or other changes thereto) seeking approval to
engage in the

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

5

--------------------------------------------------------------------------------


 

Manufacture, use and sale of an extended release oral capsule product containing
the Compound as its sole active ingredient.

 

1.43.                     “Par Attorney or Agent” shall have the meaning
assigned to such term in Section 3.5.

 

1.44.                     “Par License Date” means the ** of:

 

1.44.1              the **;

 

1.44.2              an **;

 

1.44.3              an **; or

 

1.44.4              an **.

 

1.45.                     “Par Party” shall have the meaning assigned to such
term in Section 7.1.

 

1.46.                     “Par Product” means an extended release oral capsule
product containing the Compound as its sole active ingredient, which is the
subject of the Par ANDA, including all formulations and strengths thereof,
described therein now or hereafter.

 

1.47.                     “Party” or “Parties” shall have the meaning assigned
to such term in the preamble to this Agreement.

 

1.48.                     “Pending Litigation” shall have the meaning assigned
to such term in the Settlement Agreement.

 

1.49.                     “Person” means any individual, partnership,
association, corporation, limited liability company, trust, or other legal
person or entity.

 

1.50.                     “Regulatory Approval” means final Marketing approval
by the FDA for the sale and Marketing of a pharmaceutical product in the
Territory.

 

1.51.                     “Settlement Agreement” shall have the meaning assigned
to such term in the Recitals.

 

1.52.                     “Settling Party” shall have the meaning assigned to
such term in Section 11.5.

 

1.53.                     “Shipped” means, with respect to a product, when a
Person has delivered shipments of such product to a common carrier for shipment
to such Person’s customers for resale; in each instance, a “Shipment,” “Ship” or
“Shipping” shall have the correlated meaning.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

6

--------------------------------------------------------------------------------


 

1.54.                     “Supernus” shall have the meaning assigned to such
term in the preamble to this Agreement.

 

1.55.                     “Supernus NDA” means Supernus’ NDA No. 201635, as
amended, or supplemented, for the Regulatory Approval of Trokendi XR®.

 

1.56.                     “Supernus Party” shall have the meaning assigned to
such term in Section 7.2.

 

1.57.                     “Supernus’ External Auditor” shall have the meaning
assigned to such term in Section 4.8.

 

1.58.                     “Term” shall have the meaning assigned to such term in
Section 10.1.

 

1.59.                     “Territory” means the United States of America, and
its territories, commonwealths, districts and possessions, including the
Commonwealth of Puerto Rico.

 

1.60.                     “Therapeutic Equivalent” shall have the meaning given
to it by the FDA in the current edition of the Orange Book as may be amended
from time to time during the Term.

 

1.61.                     “Third Party” or “Third Parties” means any Person or
entity other than a Party or its Affiliates.

 

1.62.                     “Trokendi XR®” means the pharmaceutical product that
contains the Compound as its sole active ingredient which is approved for
Marketing pursuant to the Supernus NDA and is sold in the Territory under the
Trokendi XR® trademark.

 

2.                                      License and Authorization

 

2.1.                            Subject to the terms, conditions and limitations
hereof, including the conditions set forth in Section 3, Supernus hereby grants
to Par a non-exclusive license, under the Licensed Patents to: (i) Manufacture,
have Manufactured, import, use and Market the Par Product in or for the
Territory, on and after the applicable Par License Date; and (ii) Manufacture,
and have Manufactured, import and conduct regulatory activities regarding the
Par Product in or for the Territory prior to the Par License Date (but not to
Market (except as provided in Section 3.1) or Ship the Par Product prior to the
Par License Date) in sufficient quantities to permit Par to Market and Ship the
Par Product in or for the Territory beginning on and after the Par License Date.
To the extent Supernus owns or controls any regulatory exclusivities granted by
the FDA that may prevent Regulatory Approval of the Par Product Supernus hereby
waives, effective as of the date that Par is licensed to conduct the applicable
activity hereunder, such exclusivities and shall, if requested by Par and if
applicable, send the FDA a written confirmation of Supernus’ agreement to waive,
effective as of the date that Par is licensed to conduct the applicable activity
hereunder, such regulatory exclusivities with respect to the Par Product or the
Par ANDA.

 

2.2.                            The license and authorization granted in
Section 2.1 of this License Agreement are referred to herein as the “License and
Authorization.” Except to the extent

 

7

--------------------------------------------------------------------------------


 

permitted pursuant to Section 11.3, and without derogating from Par’s “have
Manufactured” rights set forth in Section 2.1, Par and its Affiliates shall not
have the right to sublicense, assign or transfer any of its rights under the
License and Authorization.

 

2.3.                            In the event the ** becomes effective due to an
** and there are thereafter no longer any ** the ** in the ** (other than ** or
** subject to substantially the same provisions as set forth in this Section),
** from ** to ** under the ** shall immediately terminate, and ** and ** shall
** the ** of ** until such subsequent ** as another event constituting a **
shall have occurred.

 

2.4.                            Except as set forth in the License and
Authorization or expressly set forth in this License Agreement or other
Settlement Documents, there are no authorizations, licenses or rights granted by
either Party under this Agreement, by implication, estoppel or otherwise,
including any right granted to Par or its Affiliates to Market or Manufacture
any Generic Equivalent Product except under the Par ANDA. All rights not
expressly granted by Supernus herein are hereby retained by Supernus. In
addition, except as expressly set forth in this License Agreement or other
Settlement Documents, Supernus explicitly retains the right itself or through an
Affiliate to Market an AG Product, and Supernus is free to grant a license under
the Licensed Patents or supply AG Product to any Third Party.

 

3.                                      Conditions

 

3.1.                            Par and its Affiliates hereby agree not to
Market or Ship Par Product in the Territory prior to the applicable Par License
Date. Notwithstanding the foregoing, Par and its Affiliates shall be permitted
** in advance of the ** to (i) ** of the ** on ** Par and its Affiliates would
be ** to ** the **; and (ii) ** in ** and ** and ** and ** with respect to the
**.

 

3.2.                            Par and its Affiliates hereby agree not to:
(i) challenge the validity or enforceability of the Litigated Patents; (ii) aid,
abet, assist, enable or participate with any Third Party in a challenge to the
validity or enforceability of the Litigated Patents or the noninfringement by a
Generic Equivalent Product of the Litigated Patents in or for the Territory;
(iii) Market or Manufacture a Generic Equivalent Product other than the Par
Product pursuant to the License and Authorization; or (iv) aid, abet, enable or
contract with any Third Party regarding the Marketing or Manufacturing of any
Generic Equivalent Product in or for the Territory other than the Par Product.
Notwithstanding the foregoing, nothing herein shall prohibit Par from asserting
any and all counterclaims or defenses of invalidity, non-infringement or
unenforceability in view of the Litigated Patents in any proceeding the subject
matter of which is not the Par Product.

 

3.3.                            In addition to any other right or remedy
Supernus may be entitled to, in the event that Par or its Affiliates breaches
Sections 3.1, 3.2 or 3.6 during the Term, Supernus may, at its sole discretion,
immediately, effective upon notice to Par, terminate all, or any of, the License
Agreement or the Settlement Agreement.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

8

--------------------------------------------------------------------------------

 

3.4.                            Nothing set forth herein or in the other
Settlement Documents shall be deemed to give Supernus any control over any
Marketing exclusivity that may be granted to Par by the FDA in connection with
the Par ANDA or the Par Product.  Nothing set forth herein or in the other
Settlement Documents shall be deemed to prevent or restrict Par from
Manufacturing or Marketing any Generic Equivalent Product which would not
infringe the Licensed Patents, and nothing herein shall prohibit Par from
entering into any agreement with a Third Party related to any Generic Equivalent
Product that does not infringe the Licensed Patents.

 

3.5.                            Supernus hereby covenants not to sue Par or any
of its shareholders, licensees, sublicensees, customers, suppliers, importers,
manufacturers, distributors, insurers, or any heirs, administrators, executors,
predecessors, successors, or assigns of the foregoing, or cause or authorize any
person or entity to do any of the foregoing, claiming or otherwise asserting
that the manufacture, use, sale, offer for sale, or importation of the Par
Product infringes the Licensed Patents (the “Covenant Not to Sue”).  Supernus
will impose the foregoing Covenant Not to Sue on any Third Party to which
Supernus may assign, grant a right to enforce, or otherwise transfer (by any
means) any of the Licensed Patents subject to the foregoing Covenant Not to
Sue.  The Covenant Not to Sue shall not apply in the event Par or its Affiliates
has violated the Consent Judgment or if Supernus has terminated this License
Agreement or the Settlement Agreement.  For any of the Licensed Patents listed
in the Orange Book for Trokendi XR®, the Covenant Not to Sue will hereby be
treated as a non-exclusive license, so that Par or its Affiliates may file and
maintain with the FDA “Paragraph IV Certifications” under 21 U.S.C. §
355(j)(2)(A)(vii)(IV) (as amended or replaced) and 21 U.S.C. §
355(b)(2)(A)(iv) (as amended or replaced) with respect to the Par ANDA.

 

3.6.                            Par and its Affiliates shall not release
(including any oral or written release or waiver of any right) any attorney
(including any of the attorneys or law firms of record in the Pending
Litigation) or any agent or consultant (whether retained by Par, its Affiliates,
or by any attorney that represents Par) (“Par Attorney or Agent”) to: 
(i) assist, or cooperate with, any Third Party (including any current or future
litigant in a litigation against Supernus) with respect to a Generic Equivalent
Product, the Litigated Patents (insofar as the Litigated Patents are being
asserted in a proceeding the subject matter of which is a Generic Equivalent
Product), or otherwise with respect to Trokendi XR® in the Territory, or
(ii) take any action on behalf of a Third Party which, if taken by Par, would be
prohibited under Section 3.2.  Par and its Affiliates shall not release, grant a
waiver of conflict of interest or otherwise take any action which would allow or
permit any Par Attorney or Agent to (i) breach the confidentiality of non-public
information to which such attorney had access in connection with the Pending
Litigation; or (ii) represent or otherwise assist any Third Party (including any
current or future litigant in a litigation against Supernus) with respect to a
Generic Equivalent Product, the Litigated Patents (insofar as the Litigated
Patents are being asserted in a proceeding the subject matter of which is a
Generic Equivalent Product), or otherwise with respect to Trokendi XR® in the
Territory. Neither Par, its Affiliates, nor any Par Attorney or Agent will
provide to any Third Party any confidential information or attorney work product
relating to the Litigated Patents, or otherwise with respect to Trokendi XR® in
the Territory, unless subpoenaed or otherwise ordered by Governmental
Authority.  In the event that Par, its Affiliates, or any Par Attorney or Agent
is subpoenaed or otherwise ordered by Governmental Authority to disclosure any
confidential

 

9

--------------------------------------------------------------------------------


 

information or attorney work product relating to the Litigated Patents (insofar
as the Litigated Patents are being asserted in a proceeding the subject matter
of which is a Generic Equivalent Product), or otherwise with respect to Trokendi
XR® in the Territory:  (i) Par shall immediately notify Supernus and allow
Supernus to seek a protective order or move to quash the subpoena or to
otherwise protect the information requested; and (ii) the Parties shall
communicate, cooperate fully with and reasonably assist one another in any
proceeding related thereto.

 

3.7.                            **.  In the event Supernus in the future ** a **
to a ** to sell a ** with a ** that is ** the ** herein, then the ** herein will
** be ** so that the ** the ** to such **.

 

4.                                      Marketing of Par Product

 

4.1.                            Par shall, at its sole cost and expense, utilize
Commercially Reasonable Efforts in Marketing the Par Product in the Territory to
maximize sales of Par Product.  Par will have **, however, in ** for the ** of
the Par Product in the Territory.

 

4.2.                            Except as provided in Section 11.3, only Par and
its Affiliates shall be permitted to Launch and Market Par Product under this
License Agreement.

 

4.3.                            Par Royalty.  For any Par Product sold during
the Term, Par will pay to Supernus a royalty as follows:

 

4.3.1                     ** of Net Sales on Par Product sold (as determined by
** for other pharmaceutical products, **) during any period when the ** is ** or
**;

 

4.3.2                     ** of Net Sales on Par Product sold (as determined by
** for other pharmaceutical products, **) during any period when the Par Product
is ** with ** or **;

 

4.3.3                     ** of Net Sales on Par Product sold (as determined by
** for other pharmaceutical products, **) during any period when the Par Product
is ** with ** or **; or

 

4.3.4                     Notwithstanding Sections 4.3.1 through 4.3.3, ** of
Net Sales on Par Product sold (as determined by ** for other pharmaceutical
products, **) following an ** the ** of a **.

 

4.4.                            Royalty Payments.  Payments due under this
Section 4 shall be made within ** from the end of each calendar quarter in which
Par Product is sold.  All such payments shall include a report provided
consistent with the antitrust laws which details the calculation of gross sales,
Net Sales and the royalties payable hereunder.  The Parties agree that in the
event that Net Sales of the Par Product for any quarter are negative (“Negative
Net Sales”), Par shall not owe any royalty payment to Supernus during such
quarter and further agree that such Negative Net Sales shall be carried forward
and applied in future quarters in accordance with GAAP.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

10

--------------------------------------------------------------------------------


 

4.5.                            Annual True-Up.  Within one hundred and eighty
(180) days after the end of each calendar year during the Term in which fees are
payable to Supernus pursuant to this Section 4, Par shall perform a “true up”
reconciliation (and shall provide Supernus with a written report of such
reconciliation) of the items comprising deductions from Net Sales other than
returns.  The reconciliation shall be based on actual cash paid or credits
actually issued plus an estimate for any remaining liabilities incurred related
to Par Product but not yet paid.  If the foregoing reconciliation report shows
either an underpayment or an overpayment between the Parties, the Party owing
payment to the other Party shall pay the amount of the difference to the other
Party within thirty (30) days of the date of delivery of such report.

 

4.6.                            Final True-Up.  Within twenty-five (25) months
of the end of the last calendar year during the Term in which fees are payable
to Supernus pursuant to this Section 4, Par shall perform a “true-up”
reconciliation (and shall provide Supernus with a written report of such
reconciliation) of the items comprising deductions from Net Sales for returns. 
The reconciliation shall be based on actual cash paid or credits issued for
returns, through the twenty- four (24) month period following the termination of
the Term.  If the foregoing reconciliation report shows either an underpayment
or an overpayment between the Parties, the Party owing payment to the other
Party shall pay the amount of the difference to the other Party within thirty
(30) days of the date of delivery of such report.

 

4.7.                            Maintenance of Records.  During the Term, and
for a period of three (3) years thereafter, Par shall, and shall ensure that its
Affiliates shall, keep at either its normal place of business, or at an off-site
storage facility, detailed, accurate and up to date:

 

4.7.1                     records and books of account sufficient to confirm the
calculation of the gross sales, Net Sales and the royalties payable hereunder;
and

 

4.7.2                     information and data contained in any invoices or
reports accompanying any payment to Supernus provided to Supernus in connection
with this License Agreement.

 

4.8.                            Inspection.  On no less than ** notice from
Supernus, Par shall make all the records, books of account, information and data
referred to in this Section 4.8 of this License Agreement available for
inspection during normal business hours by an internationally recognized
independent accounting firm selected by Supernus and reasonably acceptable to
Par that is not paid in whole or in part by a contingent fee arrangement,
(“Supernus’ External Auditor”) for the purpose of general review or audit;
provided that Supernus may not request such inspection more than once in any
calendar year.  Upon reasonable belief of discrepancy or dispute, Supernus’
External Auditor shall be entitled to take copies or extracts from such records,
and books of account (but only to the extent related to the contractual
obligations set out in this License Agreement) during any review or audit,
provided Supernus’ External Auditor signs a confidentiality agreement with Par
providing that such records, and books of account shall be treated as
Confidential Information which may not be disclosed to any Third Party. 
Supernus’ External Auditor shall only disclose to Supernus the results of the
Supernus’ External Auditor’s

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

11

--------------------------------------------------------------------------------


 

audit, which results shall be concurrently disclosed to Par .  Any underpayment
of amounts due hereunder as reflected by Supernus’ External Auditor’s results
shall be promptly paid by Par to Supernus.

 

4.9.                            Inspection Costs.  Supernus shall be solely
responsible for its and Supernus’ External Auditor’s costs in making any such
review and audit, unless Supernus’ External Auditor identifies a discrepancy in
the calculation of royalties paid to Supernus under this License Agreement in
any calendar year from those properly payable for that calendar year of ** or
greater, in which event Par shall be solely responsible for the cost of such
review and audit and shall pay Supernus any payment due.  All information
disclosed by Par or its Affiliates pursuant to this Section 4 shall be deemed
Confidential Information.

 

4.10.                     Payment Method.  All payments to be made by Par to
Supernus under this License Agreement shall be in United States dollars in
immediately available funds and shall be made by wire transfer to an account
designated by Supernus, such account to be designated by Supernus at least **
prior to the date any such payment is due.  Any payments to be made by Supernus
to Par under this License Agreement shall be in United States dollars in
immediately available funds and shall be made by wire transfer to an account
designated by Par for such purpose.

 

4.11.                     Late Payments.  In addition to any other rights and
remedies, in the event payments required to be made under this License Agreement
are not made on or prior to the required payment date, or cured within **
thereafter, the amount of the late payment shall bear interest at the lesser of
** above the prime rate reported in The Wall Street Journal (Eastern Edition) on
the date such payment was due and the maximum permissible rate under the Law
commencing on the date such payment is due until such date as the payment is
made.

 

4.12.                     Taxes.  Supernus shall be responsible for and shall
pay all taxes payable on any income or any payments by Par to Supernus.  Par and
Supernus shall bear sole responsibility for payment of compensation to their
respective personnel, employees or subcontractors and for all employment taxes
and withholding with respect to such compensation pursuant to Applicable Law. 
Par shall have the right to withhold taxes in the event that the revenue
authorities in any country require the withholding of taxes on amounts paid
hereunder to Supernus.  Par shall secure and promptly send to Supernus proof of
such taxes, duties or other levies withheld and paid by Par for the benefit of
Supernus.  Each Party agrees to cooperate with the other Party in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect.

 

5.                                      Confidentiality

 

5.1.                            Confidentiality Obligation.  The Parties and
their respective employees, directors, officers, consultants and contractors
shall keep and maintain as confidential any Confidential Information supplied by
the other Party during the Term.  The confidentiality and

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

12

--------------------------------------------------------------------------------


 

non-disclosure obligations contained in the Settlement Documents shall not apply
to the extent that, such Confidential Information is:

 

5.1.1                     at the time of disclosure by one Party to the other,
in the public domain or otherwise publicly known;

 

5.1.2                     after disclosure by one Party to the other becomes
part of the public domain, other than by breach by a Party of any obligation of
confidentiality;

 

5.1.3                     information which the receiving Party can establish by
competent evidence was already in its possession at the time of receipt or was
independently developed by the receiving Party; or

 

5.1.4                     received from a Third Party who was lawfully entitled
to disclose such information free of an obligation of confidentiality.

 

5.2.                            Exceptions.  Notwithstanding Section 5.1, in
addition to any disclosure allowed under Section 11.5 the Party receiving
Confidential Information may disclose such Confidential Information to the
extent that such disclosure has been ordered by a court of law or directed by a
Governmental Authority, provided that, the disclosure is limited to the extent
ordered or directed and wherever practicable, the Party that owns the
Confidential Information has been given sufficient written notice in advance to
enable it to seek protection or confidential treatment of such Confidential
Information.

 

5.3.                            Expiration of Confidentiality.  The
confidentiality obligation contained in this Section 5 shall survive the
termination or expiry of this License Agreement for so long as such Confidential
Information remains confidential.

 

5.4.                            Disclosure.  If a Party is subpoenaed or
otherwise requested by any Person, including any Governmental Authority, to give
testimony or provide information which in any way relates to the Settlement
Documents, the Par Product or practices associated with the Par Product, such
Party shall give the other Party prompt notice of such request, and unless
otherwise required by Law, shall make no disclosure until such other Party has
had a reasonable opportunity to contest the right of the requesting Person to
such disclosure.  Notwithstanding the foregoing, either Party may state publicly
that the Pending Litigation has been settled on terms that are confidential. 
Both Parties acknowledge that the dismissal of the Pending Litigation and entry
of the Consent Judgment shall be or become public knowledge.

 

5.5.                            Enforcement.  The Parties agree that equitable
relief, including injunctive relief and specific performance, is appropriate in
enforcing the confidentiality provisions of the Settlement Documents.  In the
event of any such action, the prevailing Party will be entitled to recover, in
addition to any charges fixed by the court, its costs and expenses of suit,
including reasonable attorney’s fees.  Such remedies shall not be deemed to be
the exclusive remedies for a breach of this provision, but shall be in addition
to all other remedies available at law or equity.

 

13

--------------------------------------------------------------------------------


 

6.                                      Representations and Warranties of
Parties

 

Supernus represents and warrants to Par that Supernus possess the rights and
authority to grant the License and Authorization to Par and, with respect to
Sections 6.1 and 6.2 below, each of Supernus and Par represents, warrants, and
covenants, to the other Party that:

 

6.1.                            Organization and Authority.  Such Party is a
corporation duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its formation.  Such Party has the requisite power and
authority to enter into the Settlement Documents.  Such Party has the requisite
power and authority to execute and deliver the Settlement Documents and to
perform all of its obligations hereunder.  The execution and delivery of the
Settlement Documents and the performance by such Party of its obligations
hereunder have been authorized by all requisite action on its part.  The
Settlement Documents have been validly executed and delivered by such Party,
and, assuming that such documents have been duly authorized, executed and
delivered by the other Party, constitutes a valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms.

 

6.2.                            Consents and Approvals; No Violations.

 

6.2.1                     Except as otherwise set forth in this License
Agreement or other Settlement Documents, no material filing with, and no
material permit, authorization, consent, or approval, of or from any
Governmental Authority is required to be obtained by or on behalf of such Party
with respect to the transactions contemplated by the Settlement Documents,
except for those filings, permits, authorizations, consents or approvals, the
failure of which to be made or obtained would not materially impair such Party’s
ability to consummate the transactions contemplated hereby or materially delay
the consummation of the transactions contemplated hereby.

 

6.2.2                     Neither the execution nor the delivery of the
Settlement Documents by such Party, nor the performance by such Party of its
obligations hereunder, will (i) violate the certificate of incorporation,
certificate of formation, by-laws or other organizational document of such
Party; (ii) conflict in any material respect with or result in a material
violation or breach of, or constitute a material default under, any material
contract, agreement or instrument to which such Party is a party; or
(iii) violate or conflict in any material respect with any material Law
applicable to such Party.

 

14

--------------------------------------------------------------------------------


 

7.                                      Indemnities; Product Liability;
Insurance

 

7.1.                            Indemnity by Supernus.  Supernus shall defend,
indemnify and hold harmless each of Par and its Affiliates and its and their
directors, officers, employees and contractors (each a “Par Party”) from and
against any and all Losses, arising from or in connection with:

 

7.1.1                     any Claim resulting from any negligent acts or acts of
willful misconduct of any Supernus Party in connection with the performance of
its obligations under this License Agreement; or

 

7.1.2                     the breach by Supernus of any of its representations
or warranties contained in this License Agreement,

 

except, in each case, to the extent such Losses are caused by the negligence,
breach of the terms of this License Agreement, or willful misconduct of a Par
Party.

 

7.2.                            Indemnity by Par.  Par shall defend, indemnify
and hold harmless each of Supernus and its Affiliates and its and their
directors, officers, employees and contractors (each, a “Supernus Party”) from
and against any and all Losses arising from or in connection with:

 

7.2.1                     any Claim resulting from any negligent acts or acts of
willful misconduct of any Par Party in connection with the performance of its
obligations under this License Agreement;

 

7.2.2                     any Claim based on or arising out of the use,
Manufacturing, Labeling, Packaging or Marketing of Par Product, including, any
investigation by a Governmental Authority or any claim for personal injury or
property damage asserted by any user of Par Product; or

 

7.2.3                     the breach by Par of any of its representations or
warranties contained in this License Agreement,

 

except, in each case, to the extent that such Losses are caused by the
negligence, breach of the terms of this License Agreement, or willful misconduct
of a Supernus Party.

 

7.3.                            Control of Proceedings.  A Party seeking
indemnification hereunder shall provide prompt written notice thereof to the
other Party (and, in any event, within thirty (30) days) of the assertion of any
Claim against such indemnified Party as to which indemnity is to be requested
hereunder.  The indemnifying Party shall have the sole control over the defense
of any Claim, provided that, the indemnifying Party shall obtain the written
consent of the indemnified Party prior to settling or otherwise disposing of
such Claim if as a result of the settlement or Claim disposal the indemnified
Party’s interests are in any way adversely affected.

 

15

--------------------------------------------------------------------------------

 

7.4.                            No Admissions.  The indemnified Party shall not
make any payment or incur any expenses in connection with any liability for
which such Party is seeking indemnification, or make any admissions or do
anything that may compromise or prejudice the defense of any Claim without the
prior written consent of the indemnifying Party.

 

7.5.                            Claim Information.  Each Party shall promptly:

 

7.5.1                     inform the other by written notice of any actual or
threatened Claim to which Sections 7.1 or 7.2 apply;

 

7.5.2                     provide to the other Party copies of all papers and
official documents received in respect of any such Claim; and

 

7.5.3                     cooperate as reasonably requested by the other Party
in the defense of any such Claim, provided any actual out of pocket costs
incurred in connection with such cooperation shall be at the expense of the
indemnifying Party.

 

7.6.                            Limitation of Liability.  Except as may be
included in a Claim under Section 7.1, 7.2 or 7.8, or a breach by any Party of
Section 3 or Section 11.5, in no event shall any Party or its Affiliates be
liable for special, punitive, indirect, incidental or consequential loss or
damage based on contract, tort or any other legal theory arising out of this
License Agreement.

 

7.7.                            Product Liability Insurance.  Each Party shall
maintain, at its own cost, general commercial liability insurance (including
comprehensive product liability) in such amount as such Party customarily
maintains with respect to its other products and which is reasonable and
customary in the U.S.  pharmaceutical industry for companies of comparable size
and activities, but in any event not less than ** per occurrence and ** in the
aggregate.  In the event the insurance policy obtained by a Party is a “claims
made” policy (as opposed to an “occurrence” policy), such Party shall obtain
comparable insurance for not less than ** following the expiry or termination of
this License Agreement.  Notwithstanding anything to the contrary contained
herein, either Party may fulfill all of its obligations hereunder through the
purchase of commercial insurance, self-insurance or through a combination of
both.

 

7.8.                            Irreparable Harm.  Par and its Affiliates
acknowledge that in the event of a Launch or continued Marketing or Shipping by
Par or its Affiliates of Par Product or any other Generic Equivalent product in
the Territory other than as permitted under this License Agreement, the damages
to Supernus and its business (including, but not limited to, lost sales of
Trokendi XR®) would be difficult to calculate and the adequacy of monetary
damages calculated at Law would be uncertain.  Accordingly, Par and its
Affiliates agree that in any action by Supernus seeking injunctive or other
equitable relief in connection with any such Launch or continued Marketing or
Shipping, other than as permitted under this License Agreement, Par and its
Affiliates shall not assert or plead the availability of an adequate remedy at
Law as a defense to the obtaining of any such remedy.  Par and its Affiliates
hereby waive any equitable defense to such injunction including, laches, unclean
hands, acquiescence or any estoppel arguments.  The

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

16

--------------------------------------------------------------------------------


 

foregoing shall not be in lieu of any other remedy to which Supernus may be
entitled hereunder in equity or at law as a result of such a breach.

 

7.9.                            Limitation on Representations, Warranties and
Indemnification.  NEITHER PARTY SHALL BE DEEMED TO MAKE ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS OR IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN.  ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
DISCLAIMED BY EACH PARTY.

 

8.                                      Force Majeure

 

8.1.                            Force Majeure.  Neither Party shall be entitled
to terminate this License Agreement or shall be liable to the other under this
License Agreement for loss or damages attributable to any Force Majeure,
provided the Party affected shall give prompt notice thereof to the other
Party.  Subject to Section 8.2, the Party giving such notice shall be excused
from such of its obligations hereunder for so long as it continues to be
affected by Force Majeure.

 

8.2.                            Continued Force Majeure.  If any Force Majeure
continues unabated for a period of at least ninety (90) days, the Parties shall
meet to discuss in good faith what actions to take or what modifications should
be made to this License Agreement as a consequence of such Force Majeure in
order to alleviate its consequences on the affected Party.

 

9.                                      Trademarks and Trade Names

 

9.1.                            This License Agreement conveys no rights to
either Party to use any trademark or trade dress of the other Party, and conveys
no rights to any other intellectual property of either Party other than pursuant
to the License and Authorization.

 

10.                               Term and Termination

 

10.1.                     Term.  Unless sooner terminated in accordance with the
terms hereof, the term of this Agreement shall extend from the Effective Date
until the expiration of the Litigated Patents (the “Term”).

 

10.2.                     Termination.  In addition to Supernus’ right to
immediately terminate this License Agreement as set forth in Section 3, either
Party shall be entitled to terminate this License Agreement by written notice to
the other if:

 

10.2.1              the other Party commits a material breach of this License
Agreement, and fails to remedy it within sixty (60) days of receipt of notice
from the first Party of such breach and of its intention to exercise its rights
under this Section 10.2; or

 

10.2.2              an order is made or a resolution is passed for the winding
up of the other Party (other than voluntarily for the purposes of solvent
amalgamation or reconstruction) or an order is made for the appointment of an
administrator to

 

17

--------------------------------------------------------------------------------


 

manage the other Party’s affairs, business and property or if a receiver (which
expression shall include an administrative receiver) is appointed over any of
the other Party’s assets or undertaking or if circumstances arise which entitle
the court or a creditor to appoint a receiver or manager or which entitle the
court to make a winding-up order or if a voluntary arrangement is proposed in
respect of the other Party or if the other Party takes or suffers any similar or
analogous action in consequence of debt, and such order, appointment or similar
action is not removed within ninety (90) days.

 

10.3.                     Effect of Termination.  In the event of expiry or
termination of this License Agreement for any reason, each Party shall promptly
return all Confidential Information of the other Party provided during the Term
or destroy and certify the destruction of such Confidential Information.

 

10.4.                     Liability on Termination.  The termination or expiry
of this License Agreement shall not release either of the Parties from any
liability which at the time of termination or expiry has already accrued to the
other Party, nor affect in any way the survival of any other right, duty or
obligation of the Parties which is expressly stated elsewhere in this License
Agreement to survive such termination or expiry.

 

10.5.                     Surviving Sections.  The provisions of Sections 1, 4.4
- 4.13, 5, 7, 10.3 - 10.5, and 11 shall continue in force in accordance with
their respective terms notwithstanding expiry or termination of this License
Agreement for any reason.

 

11.                               Miscellaneous

 

11.1.                     Notice.

 

11.1.1              Any notice or other document given under the Settlement
Documents shall be in writing in the English language and shall be given by hand
or sent by prepaid overnight mail, or by confirmed fax transmission to the
address of the receiving Party as set out in Section 11.2 below unless a
different address or fax number has been notified to the other in writing for
this purpose.

 

11.1.2              Each such notice or document shall:

 

(i)                                   if sent by hand, be deemed to have been
given when delivered at the relevant address;

 

(ii)                                if sent by prepaid mail, be deemed to have
been given five (5) days after posting; or

 

(iii)                             if sent by confirmed fax transmission be
deemed to have been given when transmitted, provided that, a confirmatory copy
of such fax or other electronic method of transmission

 

18

--------------------------------------------------------------------------------


 

shall have been sent by prepaid overnight mail within one (1) Business Day of
such transmission.

 

11.2.                     Address for Notice.  The address for services of
notices and other documents on the Parties shall be:

 

To Supernus

 

Supernus Pharmaceuticals, Inc.

1550 East Gude Drive

Rockville, MD 20850

Attn:  President

Fax:  **

 

with a copy to:

 

Edgar H. Haug

Frommer Lawrence & Haug LLP

745 Fifth Avenue

New York, NY 10151

Fax:  (212) 588-0500

 

To Par

 

Par Pharmaceutical, Inc.

One Ram Ridge Road

Chestnut Ridge, New York 10977

Attn:  General Counsel

Fax:  **

 

with a copy to:

 

Daniel G. Brown

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Fax:  (212)751-4864

 

11.3.                     Assignment.

 

11.3.1              Subject to Section 11.3.2, neither Party shall assign or
transfer any of its rights or obligations under the Settlement Documents without
the prior written consent of the other Party, not to be unreasonably withheld or
delayed.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

19

--------------------------------------------------------------------------------


 

11.3.2              Each Party shall be entitled, without prior written consent
of the other Party, to assign all, but not less than all, of its rights or
obligations under the Settlement Documents to an Affiliate or transfer such
rights and obligations to a successor entity by way of merger or acquisition of
substantially all of the assets of such Party (whether by consolidation, sale of
assets, or otherwise); provided the Affiliate or other successor entity
expressly assumes in writing those rights, duties and obligations under the
Settlement Documents and the Affiliate or other successor is a financially
capable business entity.  The assignment of the Settlement Documents by Par and
its Affiliates shall not in any way affect Par’s or its Affiliates’ duties,
obligations and admissions in the Settlement Documents, and Par and its
Affiliates will continue to be bound by the terms of the Consent Judgment.

 

11.3.3              Subject to the foregoing, the Settlement Documents shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  Any assignment or transfer in contravention
of the terms of the Settlement Documents shall be null and void.

 

11.4.                     Amendment.  The Settlement Documents may not be
varied, changed, amended, supplemented, waived, discharged or terminated,
including by course of conduct or trade usage, except by an instrument in
writing signed by the Party against which enforcement of such variation, change,
amendment, supplement, waiver, discharge or termination is sought.

 

11.5.                     Public Announcements.  The Parties shall maintain in
confidence the terms of the Settlement Documents and the negotiations of the
Parties pertaining thereto.  Without limiting the generality of the foregoing,
neither Party nor its counsel shall provide discovery (including without
limitation documents, oral testimony or statements whether by deposition or
otherwise, the work of outside experts or consultants, or work product embodying
any of the above) to any Third Party in any judicial or arbitral proceeding
pertaining to the Settlement Documents in the Territory.  Notwithstanding these
obligations, (i) Par may issue a press release with the prior written consent of
Supernus (such consent to be at the sole discretion of Supernus) but may state
publicly that the Pending Litigation has been settled on terms that are
confidential, which public statement may be made without the prior written
consent of Supernus; (ii) Supernus may issue a press release without the consent
of Par; (iii) either Party may disclose such terms in discovery as otherwise
required by court order, provided that the other Party shall be given the
opportunity to (a) review and comment on the proposed disclosure reasonably in
advance of the disclosure, and (b) quash such order and to obtain a protective
order requiring that the information and documents that are the subject of such
order be held in confidence by such court; (iv) either Party may disclose such
terms on a need-to-know basis to such Party’s actual and prospective investors,
prospective acquirers, underwriters and lenders, attorneys, accountants,
insurers and FDA consultants, so long as the disclosed-to entity is bound by
rules of professional conduct, or has agreed in writing and in advance to
maintain the confidentiality of such information under terms no less restrictive
than those set forth herein; (v) Supernus may disclose the terms of the
Settlement Documents to a Third Party litigant in any patent litigation or other
legal proceeding (or settlements thereof) relating to the Litigated Patents or
Trokendi

 

20

--------------------------------------------------------------------------------


 

XR®, (vi) Par may disclose such terms to the FDA as may be necessary or useful
in obtaining and maintaining Regulatory Approval of the Par ANDA and Launching
the Par Product as provided by the Settlement Documents, so long as Par requests
that the FDA maintain such terms in confidence, and (vii) either Party may
disclose such terms as otherwise required by Law, including without limitation
SEC reporting requirements, or by the rules or regulations of any stock exchange
to which the Parties are subject; provided that the Parties will coordinate in
advance with each other in connection with the redaction of certain provisions
of the Settlement Documents with respect to any SEC filings, and each Party
shall use reasonable efforts to seek confidential treatment for such terms;
provided, however, that each Party shall ultimately retain control over what
information to disclose to the SEC or any other such agencies.

 

11.6.                     Merger and Integration.  The Settlement Documents
supersede all prior discussions and writings of the Parties and constitute the
entire agreement between the Parties with respect to the subject matter
contained therein.  Any breach of the License Agreement or Settlement Agreement
shall constitute a breach of the Settlement Documents as a whole.  Each of the
Settlement Documents shall be deemed of equal dignity to each other and shall be
construed together in a consistent manner as reflecting a single intent and
purpose.  It is agreed that:  (i) neither Party has entered into any of the
Settlement Documents in reliance upon any representation, warranty or
undertaking of the other Party which is not expressly set out in the Settlement
Documents; (ii) neither Party shall have any remedy in respect of
misrepresentation or untrue statement made by the other Party or for any breach
of warranty which is not contained in Settlement Documents; and (iii) this
Section 11.6 shall not exclude any liability for, or remedy in respect of,
fraudulent misrepresentation.

 

11.7.                     Governing Law.  The Settlement Documents shall be
governed by the Laws of the State of New York without regard to the conflicts of
law provisions thereof.  The Parties irrevocably agree that the United States
District Court for the Southern District of New York shall have exclusive
jurisdiction to deal with any disputes arising out of or in connection with the
Settlement Documents and that, accordingly, any proceedings arising out of or in
connection with the Settlement Documents shall be brought in the United States
District Court for the Southern District of New York.  Notwithstanding the
foregoing, if there is any dispute for which the United States District Court
for the Southern District of New York does not have subject matter jurisdiction,
the state courts in the county and state of New York shall have jurisdiction. 
In connection with any dispute arising out of or in connection with the
Settlement Documents, each Party (i) hereby expressly consents and submits to
the personal jurisdiction of the federal and state courts in the State of New
York and (ii) hereby irrevocably waives any right to a trial by jury.

 

11.8.                     Agreement Costs.  Each Party shall pay its own costs,
charges and expenses incurred in connection with the negotiation, preparation
and completion of the Settlement Documents.

 

11.9.                     Counterparts.  The Settlement Documents may be
executed in any number of counterparts and may be executed by the Parties on
separate counterparts (including fax or electronic counterparts), each of which
is an original but all of which together constitute the same instrument.

 

21

--------------------------------------------------------------------------------


 

11.10.              Severability.  If and to the extent that any provision of
the Settlement Documents is held to be illegal, void or unenforceable, such
provision shall be given no effect and shall be deemed not to be included in the
Settlement Documents but without invalidating any of the remaining provisions of
the Settlement Documents.

 

11.11.              Relationship of the Parties.  In making and performing the
Settlement Documents, the Parties are acting, and intend to be treated, as
independent entities; and nothing contained in the Settlement Documents shall be
construed or implied to create an agency, partnership, joint venture, or
employer and employee relationship between Supernus and Par.  Except as
otherwise provided herein, neither Party may make any representation, warranty
or commitment, whether express or implied, on behalf of or incur any charges or
expenses for or in the name of the other Party.

 

11.12.              Construction.  The language in all parts of the Settlement
Documents shall be construed, in all cases, according to its fair meaning. 
Supernus and Par acknowledge that each Party and its counsel have reviewed and
revised the Settlement Documents and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation thereof.  The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import, when used in the Settlement
Documents, shall refer to the agreements as a whole and not to any particular
provision thereof.  The terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa.  Whenever used herein, the
words “include,” “includes” and “including” shall mean “include, without
limitation,” “includes, without limitation” and “including, without limitation,”
respectively.  The masculine, feminine or neuter gender and the singular or
plural number shall each be deemed to include the others whenever the context so
indicates.  With respect to any particular action or agreement, the use of the
words “Supernus shall” or “Supernus will” herein shall also mean “Supernus shall
cause” the particular action to be performed.  Similarly, with respect to any
particular action or agreement, the use of the words “Par shall” or “Par will”
herein shall also mean “Par shall cause” the particular action to be performed. 
Nothing in the Settlement Documents shall operate to exclude any provision
implied into the Settlement Documents by Law and which may not be excluded by
Law or limit or exclude any liability, right or remedy to a greater extent than
is permissible under Law.

 

11.13.              Dispute Resolution.

 

11.13.1       Preliminary Process.  If there is a disagreement between the
Parties as to the interpretation of the Settlement Documents in relation to any
aspect of the performance by either Party of its obligations thereunder, the
Parties shall, within thirty (30) days of receipt of a written request from
either Party, meet in good faith and try to resolve the disagreement without
recourse to legal proceedings.

 

11.13.2       Escalation of Dispute.  If resolution of the disagreement does not
occur within ten (10) Business Days after such meeting, the matter shall be
escalated to applicable Par and Supernus Presidents (or other ranking senior
executive) for resolution.

 

22

--------------------------------------------------------------------------------


 

11.13.3       Equitable Relief.  Nothing in this Section 11.13 restricts either
Party’s freedom to seek urgent relief to preserve a legal right or remedy, or to
protect a proprietary or trade secret right, or to otherwise seek legal remedies
through any available channel if resolution is not otherwise achieved under this
Section 11.13.

 

11.14.              Cumulative Rights.  The rights and remedies of each of the
Parties under or pursuant to the Settlement Documents are cumulative, may be
exercised as often as such Party considers appropriate and are in addition to
its rights and remedies under general law.

 

11.15.              No Third Party Benefit.  The Settlement Documents shall be
binding upon and inure solely to the benefit of the Parties hereto, their
Affiliates, successors and permitted assigns, and nothing in the Settlement
Documents, express or implied, is intended to or shall confer upon any other
Person or Persons any right, benefits or remedies of any nature whatsoever under
or by reason of any of the Settlement Documents.

 

11.16.              Further Assurance.  Each of the Parties shall do, execute
and perform and shall procure to be done and perform all such further acts,
deeds, documents and things as the other Party may reasonably require from time
to time to give full effect to the terms of the Settlement Documents.

 

11.17.              Waiver.  No failure or delay by either Party in exercising
any right or remedy provided by law under or pursuant to the Settlement
Documents shall impair such right or remedy or operate or be construed as a
waiver, acquiescence or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.  A waiver by a Party of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy which such
Party would otherwise have on any future occasion.

 

[Signature Page Follows]

 

23

--------------------------------------------------------------------------------

 

[Signature Page to License Agreement Regarding Extended Release Topiramate Oral
Capsule Product]

 

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed by their authorized representatives as of the Effective
Date,

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Jack Khattar

 

 

 

 

Name:

Jack Khattar

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

PAR PHARMACEUTICAL COMPANIES, INC.

 

 

 

 

By:

/s/ Barry J. Gilman

 

 

 

 

Name:

Barry J. Gilman

 

 

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

PAR PHARMACEUTICAL, INC.

 

 

 

 

By:

/s/ Barry J. Gilman

 

 

 

 

Name:

Barry J. Gilman

 

 

 

 

Title:

Vice President, Legal

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.A. No. 2:15-00326-SDW-SCM

 

 

Plaintiff,

 

 

 

 

 

 

 

 

 

 

 

 

v.

 

 

 

 

 

 

 

 

 

 

 

 

 

PAR PHARMACEUTICAL COMPANIES, INC. and

PAR PHARMACEUTICAL, INC.

 

 

 

 

 

 

Defendants.

 

 

 

JUDGMENT AND ORDER OF PERMANENT INJUNCTION

 

This action for patent infringement having been brought by Plaintiff Supernus
Pharmaceuticals, Inc.  (“Supernus”) against Defendants Par Pharmaceutical
Companies, Inc., and Par Pharmaceutical, Inc.  (collectively, “Par”) for
infringement of United States Patent Nos.  8,298,576, 8,298,580, 8,663,683,
8,877,248, 8,889,191, and 8,992,989 (collectively, the “Litigated Patents”);

 

Par and Supernus have entered into a Settlement Agreement and a License
Agreement under which Supernus has granted Par a license to the Litigated
Patents, on the terms and conditions in the Settlement Agreement and License
Agreement;

 

Par acknowledges that selling, offering for sale, using or importing into the
United States an extended release topiramate oral capsule product under
Abbreviated New Drug Application No.  205976 (the “Par Product”), which ANDA
references NDA 201635, the marketing approval for Supernus’ Trokendi XR®
product, would infringe each of the Litigated Patents in the absence of a
license; and

 

Par acknowledges, as stated and limited herein, that the Litigated Patents, and
all the claims contained therein, are valid and enforceable.

 

Supernus and Par now consent to this Judgment and Order.

 

--------------------------------------------------------------------------------


 

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 

1.                                      This Court has jurisdiction over the
parties and subject matter of this action.

 

2.                                      Par would infringe each of the Litigated
Patents by using, making, selling, offering to sell, or importing the Par
Product in the United States.

 

3.                                      The Litigated Patents, and all the
claims contained therein, are valid and enforceable.

 

4.                                      All affirmative defenses, claims and
counterclaims which have been or could have been raised by Par in this action
with respect to the Litigated Patents are dismissed with prejudice.

 

5.                                      Except as authorized or licensed by
Supernus, Par , its officers, agents, servants, employees, affiliates,
successors and all persons in active concert or participation with Par, are
permanently enjoined from using, offering for sale, making, selling, or
manufacturing in the United States, or importing into the United States, the Par
Product or inducing or assisting others to use, offer for sale, make, sell, or
manufacture in the United States, or import into the United States, the Par
Product.

 

6.                                      In any other or future cause of action
or litigation in the United States the subject matter of which is a product
marketing approval application referencing NDA 201635, Par shall not dispute
that the Litigated Patents are each infringed by using, making, selling,
offering to sell, or importing the Par Product.

 

7.                                      In any other or future cause of action
or litigation the subject matter of which is a product marketing approval
application referencing NDA 201635, Par shall not dispute that all the claims of
the Litigated Patents are valid and enforceable in all respects.

 

2

--------------------------------------------------------------------------------


 

8.                                      The foregoing injunctions against Par
shall take effect immediately upon entry of this Judgment and Order by the
Court, and shall continue until the expiration of the Litigated Patents.

 

9.                                      This Judgment and Order is binding upon
and constitutes claim preclusion and issue preclusion with respect to validity
and enforceability of the Litigated Patents as asserted in view of the Par
Product, and infringement by the Par Product of the Litigated Patents between
the Parties in this action or in any action between the Parties.

 

10.                               Par hereby agrees not to aid, abet, assist,
enable or participate with any third party in a challenge to the validity or
enforceability of the Litigated Patents in any action the subject matter of
which is a generic marketing approval referencing NDA 201635, or challenge the
infringement by the Par Product.

 

11.                               Nothing herein prohibits or is intended to
prohibit Par from making or maintaining a “Paragraph IV Certification” pursuant
to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (including as amended or replaced) or
pursuant to 21 C.F.R. § 314.94(a)(12) (including as amended or replaced) with
respect to Par’s Abbreviated New Drug Application No. 205976.

 

12.                               The parties waive all right to appeal from
this Judgment and Order.

 

13.                               Each party is to bear its own costs and
attorneys fees.

 

3

--------------------------------------------------------------------------------


 

SAUL EWING LLP

 

SAIBER LLC

 

 

 

 

 

 

Charles M. Lizza

 

Arnold B. Calmann (abc@saiber.com)

William C. Baton

 

Jeffrey Soos (js@saiber.com)

Sarah A. Sullivan

 

Geri L. Albin (gla@saiber.com)

One Riverfront Plaza, Suite 1520

 

One Gateway Center, 10th Floor, Suite 1000

Newark, NJ 07102-5426

 

Newark, New Jersey 07102

clizza@saul.com

 

(973) 622-3333

wbaton@saul.com

 

 

ssullivan@saul.com

 

Of Counsel:

 

 

 

Of Counsel:

 

Daniel G. Brown (Daniel.Brown@lw.com)

 

 

Terrence J. Connolly

Edgar H. Haug

 

(Terrence.Connolly@lw.com)

Sandra Kuzmich, Ph.D.

 

Latham & Watkins LLP 885 Third Avenue

Elizabeth Murphy

 

New York, New York 10022 (212) 906-1200

Richard F. Kurz

 

 

Frommer Lawrence & Haug LLP

 

Jennifer Koh (Jennifer.Koh@lw.com)

745 Fifth Avenue

 

Brittany Merrill Yeng

New York, NY 10151

 

(Brittany.Yeng@lw.com)

(212) 588-0800

 

Latham & Watkins LLP

ehaug@flhlaw.com

 

12670 High Bluff Drive

skuzmich@flhlaw.com

 

San Diego, CA 92130

emurphy@flhlaw.com

 

(858)523-5400

rkurz@flhlaw.com

 

 

 

 

Emily C. Melvin (Emily.Melvin@lw.com)

Attorneys for Plaintiff

 

Latham & Watkins LLP

Supernus Pharmaceuticals, Inc.

 

330 North Wabash Drive, Suite 2800

 

 

Chicago, IL 60606

 

 

(312) 876-7700

 

 

 

 

 

Attorneys for Defendants Par Pharmaceutical

 

 

Companies, Inc. and Par Pharmaceutical, Inc.

 

 

 

SO ORDERED

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

THE HON. SUSAN D. WIGENTON

 

 

UNITED STATES DISTRICT JUDGE

 

--------------------------------------------------------------------------------
